DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/471,000 filed on 06/19/2019.
As per the Preliminary Amendment filed on 06/19/2019, claims 2-4, 6-10, and 12-15 are currently amended; no claims have been added. Claims 1-15 are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. PCT/ES2016/070908, filed on 12/19/2016.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 06/26/2019 and 7/19/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   Such claim limitation(s) are: “a client module (100) configured for receiving” and “a classifier module (200) configured for comparing” in claims 11-14.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 11-14, claims “a client module (100) configured for receiving” and “a classifier module (200) configured for comparing” in claims 11-12.  The aforementioned claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No clear link or association between the structure and the function can be found in the specification. As a result, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 15, claim 15 recites, “Computer program characterized in that it comprises program code means adapted for performing the steps of the method according to claim 1 when said program is executed in a general purpose processor, a digital signal processor, an FPGA, an ASIC, a microprocessor, a microcontroller, or any other form of programmable hardware.”  The claim recites both a computer program comprising computer code means executed in a general purpose processor, a digital signal processor, an FPGA, an ASIC, a microprocessor, a microcontroller, or any other form of programmable hardware along with a method for detecting malicious software in an electronic document.  The claims do not reasonably apprise a person of ordinary skill in the art of its scope and they are invalid under 35 U.S.C. § 112 (b). (See i. MPEP 2173.05(p) II [R-08.2017] and IPXL Holdings, LLC v. Amazon.com, Inc, 430 F.3d 1377, 1384 (Fed. Cir. 2005)). It is unclear as to how the Examiner should interpret the scope of the claims and whether the claim scope is directed to a computer program comprising code claim or a method claim.  Applicant may want to reconsider the claim language to avoid reciting both a computer program and a method within the same independent claim.  For the purposes of examination, the Examiner interprets the claim as a computer program comprising computer code means executed in a general purpose processor, a digital signal processor, an FPGA, an ASIC, a microprocessor, a microcontroller, or any other form of programmable hardware. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Staniford et al. (US 2011/0247072; Hereinafter “Staniford”) in view of Long et al. (US 9,852,297; Hereinafter “Long”).
Regarding claim 1, Staniford teaches Method for detecting malicious software in an electronic document, where the method comprises:
a) detecting an executable code in the electronic document provided to a client module (100) (Staniford: Para. [0116], Next, the method 700 may include the step 710 of examining the at least a portion of PDF network content to determine if one or more suspicious features and/or characteristics indicative of malicious network content are included in the at least a portion of PDF network content. As stated previously, examining may include utilizing heuristics or a PDF parser to determine the presence of specific features and/or specific vulnerable JavaScript code included with the at least a portion of PDF network content.); 
b) extracting, in the client module, information from the electronic document comprising the executable code and metadata of the electronic document (Staniford: Para. [0117], The method 700 may also include the step 715 of providing the at least a portion of PDF network content to one or more virtual machines (also known as augmented finite state machines). Para. [0118], Next, the inclusion of malicious network content in the at least a portion of PDF network content may be verified by executing or compiling the at least a portion of PDF network content in the one or more virtual machines in step 720. The compiling of the at least a portion of PDF network content causes vulnerable JavaScript code to execute any malicious network content associated therewith.); 
Staniford does not explicitly teach wherein c) creating, in the client module, a binary vector associated with the electronic document based on certain characteristics obtained from the extracted information; d) comparing, in a classifier module (200), the binary vector with one or more groups of vectors previously classified and stored in a database (400); e) as a result of the comparison, classifying the binary vector in one of the groups of previously classified vectors, where each group of vectors has associated therewith in the database a verdict about the presence of malicious software; f) determining, in the database, that the electronic document contains malicious software depending on the verdict associated with the group in which its associated binary vector has been classified.
In an analogous art, Long teaches a system and method wherein c) creating, in the client module, a binary vector associated with the electronic document based on certain characteristics obtained from the extracted information (Long: Fig. 3-4, Col. 6, Lines 55-67 to Col. 7, Lines 1-21, For example, in some implementations, the image module 110 can extract, at 402, at least one image from an input binary file (e.g., a potential malware input sample). The image can be, for example, an icon used in a user interface of the potential malware input sample, a desktop and/or start menu icon, a graphic generated by the potential malware input sample, and/or a similar image obtained from the potential malware input sample. In some implementations, the image can be an image data structure representing the icon and/or similar graphic (e.g., an image data structure to be stored in the malware sample binary table 108a of the malware detection database 108). In other implementations, the image module 110 can generate an image data structure including and/or representing the image. For example, the image module 110 can instantiate a new image data structure including a newly-generated identifier for the image data structure, an image format identifier, a date the image was obtained, the image (e.g., the image data, a representation of the image, such as a two-dimensional array including the pixel values of the original image, and/or the like), and/or other information relating to the image. Col. 7, Lines 22-50, In this manner, the binary vector can be defined based on the modified pixel values in the image. The image module 110 can then store, at 422, the binary vector (e.g., in the malware vectors table 108b of the malware detection database 108 of FIG. 1). In other implementations, a pixel can be modified based on a determination of whether or not the pixel exceeds a predetermined pixel value (where the predetermined pixel value is not an average pixel value), a determination of whether or not the pixel is included in a foreground or background portion of the image, and/or based on similar criteria.); 
d) comparing, in a classifier module (200), the binary vector with one or more groups of vectors previously classified and stored in a database (400) (Long: Fig. 3-4, Col. 8, Lines 10-33, For example, at 702, for each stored malware binary vector in the malware detection database 108, the malware matching module 114 can, at 704, calculate a distance (e.g., a Hamming distance) between that stored malware binary vector, and the binary vector associated with the input binary file (e.g., an input binary vector; see FIG. 6 for further details with respect to calculating distances between vectors). The malware matching module 114 can then, at 706, check to determine whether there are more stored malware binary vectors to analyze. If so, the malware matching module 114 can continue to calculate distances between the remaining stored malware binary vectors, and the binary vector of the input binary file. When the stored malware binary vectors have been analyzed, the vector neighbor module 112 can, at 708, determine the nearest neighbors of the binary vector (e.g., by selecting a predetermined number of stored malware binary vectors with a distance lower than a predetermined threshold, and/or by selecting stored malware binary vectors with the smallest distances to the binary vector of the input binary file).); 
e) as a result of the comparison, classifying the binary vector in one of the groups of previously classified vectors, where each group of vectors has associated therewith in the database a verdict about the presence of malicious software (Long: Fig. 3-4, Col. 8, Lines 34-47, The vector neighbor module 112 can then index the binary vector (e.g., using the indexing strategies described above) to relate the binary vector to the selected stored malware binary vectors. For example, the vector neighbor module 112 can assign consecutive index values to the binary vector and the stored malware binary vectors, and/or can otherwise assign index values to the binary vector and the stored binary vectors so as to indicate that the selected stored malware binary vectors are neighbors of the binary vector. Returning to FIG. 4, the vector neighbor module 112 and the malware matching module 114 can then use the indexed binary vector to determine, at 426, (alone or in combination with other factors) whether the input binary file (e.g., potential malware input sample) is malware.) ; 
f) determining, in the database, that the electronic document contains malicious software depending on the verdict associated with the group in which its associated binary vector has been classified (Long: Fig. 3-4, Col. 8, Lines 34-47, Returning to FIG. 4, the vector neighbor module 112 and the malware matching module 114 can then use the indexed binary vector to determine, at 426, (alone or in combination with other factors) whether the input binary file (e.g., potential malware input sample) is malware.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Long with the system and method of Staniford to include c) creating, in the client module, a binary vector associated with the electronic document based on certain characteristics obtained from the extracted information; d) comparing, in a classifier module (200), the binary vector with one or more groups of vectors previously classified and stored in a database (400); e) as a result of the comparison, classifying the binary vector in one of the groups of previously classified vectors, where each group of vectors has associated therewith in the database a verdict about the presence of malicious software; f) determining, in the database, that the electronic document contains malicious software depending on the verdict associated with the group in which its associated binary vector has been classified because this functionality provides methods for determining whether .pdf files include malicious content without needing to store malware code or similarly large data sets (Long: Col. 2, Lines 60-67). 

Regarding claim 2, Staniford, in combination with Long, teaches method according to claim 1, where steps a)-c) are executed locally in user equipment (Staniford: Fig. 1, Fig. 6, Para. [0030], The tap 115 may also capture metadata from the network data. The metadata may be associated with the server device 105 and/or the client device 110. For example, the metadata may identify the server device 105 and/or the client device 110. Para. [0115], The method 700 may include the step 705 of intercepting a request for at least a portion of PDF network content via a tap 115 operatively associated therewith. It will be understood that the tap 115 may intercept the at least a portion of PDF network content before the at least a portion of PDF network is received by the web browser application.) and steps d)-f) are executed in a remote server (Long: Fig. 1, Col. 4, Lines 11-26, FIG. 1 is a block diagram illustrating a malware detection server 102. For example, in some implementations, a malware detection server 102 can include at least one processor 104, at least one memory 106, and at least one malware detection database 108.).
Regarding claim 3, Staniford, in combination with Long, teaches method according to claim 1, which further comprises storing in the database the executable code, a summary code of the electronic document, a raw code associated with the electronic document and the binary vector (Staniford: Para. [0113], In some embodiments, the malicious network content detection system 600 may be further adapted to index PDF network content verified to include malicious network content by associating the PDF network content with an identifier indicative of one or more domains from which the PDF network content was obtained and storing the associated PDF network content as a record that resides with one or more databases operatively coupled to one or more server devices 105. Long: Col. 5, Lines 28-60, The at least one malware detection database 108 can be a data store and/or memory configured to store multiple records relating to malware sample binaries and/or malware vectors. In some implementations, malware sample binaries can be image files extracted from malware samples. The malware vectors can be data structures including binary information representing the malware sample binaries, e.g., after the malware sample binaries have been processed. Tables in the at least one malware detection database 108 can be distributed across multiple databases, or can be stored in one database. For example, the malware sample binary table 108a can contain records relating to images extracted from malware samples. The records can include images in their original format, and/or can include images processed via the image module 110. A record in the malware sample binary table 108a can include an identifier of the image, an image format identifier, an identifier associated with the malware from which the image was extracted, a date the image was obtained, alternative representations of the image (e.g., a greyscale and/or black-and-white version of the image), and/or other information relating to an image. More information on malware sample image binary records can be found at least in FIG. 3-4, described in further detail herein.).
Regarding claim 4, Staniford, in combination with Long, teaches method according to claim 1, where comparing the binary vector with one or more groups of previously classified vectors comprises calculating a distance between the binary vector and each of the groups of previously classified vectors (Long: Col. 6, Lines 2-24, A user and/or the malware detection server 102 (e.g., after receiving the potential malware input sample) can then determine, at 208, whether binary vectors of known malware samples and stored in the malware detection database 108 match and/or similar to binary vectors generated from the images from the potential malware input sample. In some implementations, binary vectors can match when a similarity score, at 210, (e.g., calculated at least in part based on a distance between the binary vectors) falls above a predetermined threshold, and/or the like. Col. 8, Lines 10-33,).
Regarding claim 5, Staniford, in combination with Long, teaches method according to claim 4, where classifying the binary vector in one of the groups of previously classified vectors comprises classifying the binary vector in one of the groups according to a maximum group distance (Long: Col. 3, Lines 39-64, The processor can define a set of pixel vector groups for a set of pixel vectors stored in the malware detection database, such that each pixel vector group from the set of pixel vector groups is associated with a known malware sample, and such that the set of pixel vectors includes the pixel vector of the image. The processor can add each pixel vector group from the set of pixel vector groups to a vector group queue. The processor can, for each pixel vector group in the vector group queue, calculate a distance between each pixel vector in that pixel vector group and a subset of pixel vectors from the set of pixel vectors that are associated with a set of images from the input binary file. The processor can calculate a similarity score for that pixel vector group based on a distance between each pixel vector from that pixel vector group and the subset of pixel vectors associated with the input binary file. The processor can also calculate a threat score for the input binary file based on the similarity score, and can identify the input binary file as a malware file when the threat score satisfies a predetermined criterion. Col. 8, Lines 10-33, When the stored malware binary vectors have been analyzed, the vector neighbor module 112 can, at 708, determine the nearest neighbors of the binary vector (e.g., by selecting a predetermined number of stored malware binary vectors with a distance lower than a predetermined threshold, and/or by selecting stored malware binary vectors with the smallest distances to the binary vector of the input binary file). [max distance may include predetermined threshold], Col. 8, Lines 48-67, Col. 9, Lines 1-12, Col. 10, Lines 1-67).
Regarding claim 6, Staniford, in combination with Long, teaches method according to claim 1, where classifying the binary vector in one of the groups of previously classified vectors further comprises updating the verdict assigned to the corresponding group (Staniford: Para. [0058], In some embodiments, the malicious corpus and/or the non-malicious corpus may be continuously updated in response to monitored network data traffic, and the malicious probability scores associated with the features may be continuously updated in response to the updates to the corpuses. In other embodiments, the corpuses may be created and used in advance to store pre-computed malicious probability scores in a look-up table for reference when features are identified. The features associated with significant probabilities of malicious network content may change as the corpuses change. Para. [0082], [0084]; Long: Col. 13, Lines 4-15).
Regarding claim 7, Staniford, in combination with Long, teaches method according to claim 1, where the metadata extracted from the electronic document comprises at least one creation date of the electronic document and/or one amendment date of the electronic document (Long: Col. 5, Lines 28-60, A record in the malware sample binary table 108a can include an identifier of the image, an image format identifier, an identifier associated with the malware from which the image was extracted, a date the image was obtained, alternative representations of the image (e.g., a greyscale and/or black-and-white version of the image), and/or other information relating to an image. More information on malware sample image binary records can be found at least in FIG. 3-4, described in further detail herein.).
Regarding claim 8, Staniford, in combination with Long, teaches method according to claim 1, where the verdict about the presence of malicious software assigned to each of the groups of vectors comprises detecting in the executable code a certain number and size of macros or scripts integrated in the electronic document, detecting obfuscated code, detecting gaps between the creation date of the electronic document and the creation date of the executable code, and/or detecting the presence of certain reserved words relating to one or several of the following actions: execution of files, events, file management, file downloading, and library calls (Long: Col. 11, Lines 36-44, In some implementations, the malware matching module 114 can calculate threat scores and/or similar scores for the input sample based a combination of the image similarity scores with other data, such as, for example, whether or not proper extensions are employed for the input sample (e.g., whether or not the malware includes files with folder icons but are actually executable programs, and/or the like), metadata associated with the sample (e.g., an author, date, file length, etc.) and/or the like. [files with folder icons that are actually executable code may include obfuscated code, or a script that was within the pdf binary vector]).
Regarding claim 9, Staniford, in combination with Long, teaches method according to claim 1, where the verdict about the presence of malicious software assigned to each of the groups of vectors comprises a manual analysis of the database by an analyst (Long: Col. 11, Lines 17-22, The malware matching module 114 can also send 530 the threat score, and/or the malware identity probability, to a network administrator for processing, and/or can generate visualizations of detected malware based on the threat score and/or malware identity probability.).
Regarding claim 10, Staniford, in combination with Long, teaches method according to claim 1, where the electronic document is programmed, at least in part, with a script language to be selected from Visual Basic for Applications and JavaScript (Staniford: Para. [0010], The malicious network content may be embedded within data associated with web pages hosted by the malicious web site. For example, a web page may include JavaScript code, and malicious network content may be embedded within the JavaScript code.).
Regarding claim 11, claim 11 is rejected under the same rational as claim 1.
Regarding claim 12, Staniford, in combination with Long, teaches system according to claim 11, which further comprises an application programming interface configured for interconnecting the client module with the classifier module and the database (Staniford: Fig. 1, Fig. 5, Fig. 6, Para. [0096], Both AcroForm and XFDF elements allow the inclusion of JavaScript code, also known as JavaScript API. Para. [0089], The controller 500 may also comprise a communication network interface 525, an input/output (I/O) interface 530, and a display interface 535. The communication network interface 525 may couple with the communication network 120 via a communication medium 540. Para. [0090], The communications network interface 525 may communicate with other digital devices (not shown) via the communications medium 540. [API calls may be transmitted over a network between devices via communication interfaces and within a single device]).
Regarding claim 13, Staniford, in combination with Long, teaches system according to claim 11, which further comprises a server, where at least the database and the classifier module are housed in said server (Long: Fig. 1, Col. 4, Lines 11-26, FIG. 1 is a block diagram illustrating a malware detection server 102. For example, in some implementations, a malware detection server 102 can include at least one processor 104, at least one memory 106, and at least one malware detection database 108.).
Regarding claim 14, Staniford, in combination with Long, teaches system according to claim 11, where the client module is configured for operating locally in user equipment (Staniford: Fig. 1, Fig. 6, Para. [0030], The tap 115 may also capture metadata from the network data. The metadata may be associated with the server device 105 and/or the client device 110. For example, the metadata may identify the server device 105 and/or the client device 110. Para. [0115], The method 700 may include the step 705 of intercepting a request for at least a portion of PDF network content via a tap 115 operatively associated therewith. It will be understood that the tap 115 may intercept the at least a portion of PDF network content before the at least a portion of PDF network is received by the web browser application.).
Regarding claim 15, claim 15 is rejected under the same rational as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437